 

EXHIBIT 10.26

 

RESTRICTED STOCK GRANT AGREEMENT

 

THIS RESTRICTED STOCK GRANT AGREEMENT (the “Agreement”) is made and entered into
as of the 2nd day of October, 2012 (the “Effective Date”), by and between BNC
Bancorp, a North Carolina corporation (the “Corporation”), Bank of North
Carolina (the “Bank”), a state chartered commercial bank, and Richard D.
Callicutt II (the “Participant”).

 

WHEREAS, the Corporation is the holding company of the Bank, and the BNC Bancorp
Omnibus Stock Ownership and Long Term Incentive Plan was approved by the
Corporation’s Board of Directors and by its shareholders on May 18, 2004, as it
may be amended from time to time (the “Plan”).

 

WHEREAS, Participant is an employee of the Bank, and the Boards of Directors of
the Corporation and the Bank have determined that it is desirable and in the
best interest of the Bank to make an award (the “Award”) of certain shares of
the common stock of the Corporation, under the Plan, to the Participant, subject
to certain restrictions as specified below; and

 

WHEREAS, capitalized terms not otherwise defined herein shall have the same
meaning given to such terms in the Plan.

 

NOW, THEREFORE, the Parties agree as follows:

 

1.           Date of Award. The date of making the Award under this Agreement is
October 2, 2012. The Bank has made this Award in consideration of the continued
employment of the Participant. The Participant is an executive officer of the
Bank and the Corporation.

 

2.           Award of Plan Shares. The Participant is awarded, no purchase price
per share, in the aggregate, the right to receive 18,750 shares of common stock
(the “Plan Shares”), which shares become vested and nonforfeitable pursuant to
paragraph 5 of this Agreement.

 

3.           Representations, Warranties and Transfer Restrictions.

 

(a)          Representations and Warranties. Participant makes and agrees to the
representations and warranties, if any, attached hereto as Annex A. The
Committee may cause a legend to be placed on any certificate representing any of
the Plan Shares to make appropriate reference to restrictions on transfer, as
necessary.

 

(b)          Securities Law and Regulations. The Participant agrees that the
Plan Shares shall be subject to such stop-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange or
interdealer quotation system upon which the common stock is then listed and any
other applicable federal or state securities laws, rules or regulations, and the
Committee may cause a legend or legends to be placed on any certificate
representing any of the Plan Shares to make appropriate reference to such
restrictions.

 

(c)          Other Transfer Restrictions. No portion of the Plan Shares or
Rights granted hereunder may be sold transferred, assigned, pledged or otherwise
encumbered or disposed of by Participant until such portion of the Plan Shares
become fully vested in accordance with paragraph 5 of this Agreement.

 

4.           Shares Held in Trust. The Plan Shares shall be held in trust by the
Bank and distributed or transferred in accordance with the Plan, as determined
by the Committee and as set forth herein.

 

5.           Vesting and Delivery of Plan Shares by the Bank.

 

(a)          Vesting Schedule. Plan Shares shall vest and become nonforfeitable
as set forth herein:

 

(i)Provided that the Participant has been continuously employed by either the
Corporation or the Bank from the Effective Date through the following vesting
dates, 10,750 Plan Shares shall vest and be earned as follows: 2,500 Plan Shares
on October 2, 2012; 2,750 Plan Shares on August 22, 2013; and 5,500 Plan Shares
on July 2, 2014.

 

1

 

 

(ii)In addition, 8,000 Plan Shares shall vest and be earned if both (A) the
Corporation’s common stock price at the close of each trading day during any
consecutive period of 90 calendar days prior to and including October 2, 2017,
equals or exceeds $12.00 per share (the “Threshold Price”), subject to equitable
adjustment upon the occurrence of certain events, as described in the following
sentence, and (B) the Participant has been continuously employed by either the
Corporation or the Bank from the Effective Date through the date of the
satisfaction of the foregoing requirement. The Committee may, in its sole
discretion, make appropriate adjustments to the Threshold Price in order to give
effect to changes made in the number of outstanding shares of the Corporation as
a result of a merger, consolidation, recapitalization, reclassification,
combination, stock dividend or stock split, or as a result of any other relevant
change or occurrence which the Committee believes warrants an adjustment to the
Threshold Price. If the conditions of both Section 5(a)(ii)(A) and Section
5(a)(ii)(B) are not met on or before October 2, 2017, then this portion of the
Award shall not vest.

 

(b)          Delivery of Vested Plan Shares to the Participant. Except as
provided above, after the date on which all or a portion of the Plan Shares have
become vested as provided in this Agreement and in the Plan, the Committee shall
instruct the Bank to deliver to the Participant, the Participant’s designee,
such other person as shall have been designated as Participant’s beneficiary in
accordance with this Agreement, or any other permitted recipient pursuant to the
Plan, as applicable, certificates representing the Plan Shares which have become
vested and nonforfeitable, as the Committee shall determine, free from any
restrictions imposed by this Agreement other than such restrictions and
conditions as may be deemed necessary by the Committee pursuant to paragraph 3
above. The parties agree to execute any further instrument and to take such
action as may be reasonable necessary to carry out the intent of this Agreement.

 

(c)          Delivery of Forfeited Plan Shares. If the Plan Shares, or any of
them, are forfeited pursuant to the Plan, the Committee shall instruct the Bank
concerning the disposition of such forfeited shares. Thereafter such forfeited
shares shall cease to be subject to this Agreement.

 

6.           Payment of Dividends. As soon as practicable after the Plan Shares
have become vested and delivered, the Bank shall pay to the Participant, the
Participant’s designee, such other person as shall have been designated as
Participant’s beneficiary in accordance with the Agreement or any other
permitted recipient pursuant to the Plan, the proportional amount of any cash or
stock dividend, or other cash or noncash distributions, including any interest
earned thereon, declared in respect of such vested Plan Shares, which had been
held in trust by the Bank for the benefit of the above-named person(s).

 

7.           Designation of Beneficiary. The Participant hereby designates the
person(s) described on Annex B as the beneficiary or beneficiaries who shall be
entitled to receive the vested Plan Shares and other assets, if any,
distributable to the Participant upon his death. The Participant may, from time
to time, revoke or change his beneficiary designation without the consent of any
prior beneficiary, if any, by filing a new designation with the Committee. The
last such designation received by the Committee shall be controlling; provided,
however, that no designation, or change or revocation thereof, shall be
effective unless received by the Committee prior to the Participant’s death, and
in no event shall it be effective as of a date prior to such receipt.

 

If no such beneficiary designation is in effect at the time of the Participant’s
death, or if no designated beneficiary survives the Participant, or if such
designation conflicts with law, the Participant’s estate shall be deemed to have
been designated his beneficiary and shall receive the vested Plan Shares and
other assets, if any, distributable to the Participant upon his death. If the
Committee is in doubt as to the right of any person to receive such
distribution, the Committee may direct the Bank to retain the vested Plan Shares
and other assets, without liability for any interest in respect thereof, until
the rights thereto are determined, or the Committee may direct the transfer of
such Plan Shares into any court of appropriate jurisdiction and such transfer
shall be deemed a complete discharge of the obligations of the Bank, the
Corporation, and the Committee hereunder.

 

8.           Effect of Award on Status of Participant. The fact that an Award
has been made to the Participant under this Plan shall not confer on the
Participant any right to continued service on the boards of directors of the
Bank, the Corporation or of any Subsidiary, nor to continued employment with the
Bank, the Corporation or any Subsidiary; nor shall it limit the right of the
Bank, the Corporation or of any Subsidiary to remove the Participant from any
such boards, or to terminate his employment at any time without prior notice.

 

9.           Impact of Award on Other Benefits of Participant. The value of the
Plan Shares on the date of the Award or at the time the Plan Shares becomes
vested shall not be includable as compensation or earnings for purposes of any
other benefit plan offered by the Bank, the Corporation or any Subsidiary other
than any qualified employee benefit plan which provides that such value shall be
included as compensation or earnings for purposes of such plans.

 

10.         Tax and Tax Withholding. Participant has reviewed with Participant’s
own tax and financial advisors the federal, state and local tax consequences of
this Agreement and receipt of the Plan Shares. All vested Plan Shares
distributed pursuant to this Agreement shall be subject to applicable federal,
state and local withholding for taxes. The Participant expressly acknowledges
and agrees to such withholding without regard to whether the Plan Shares may
then be sold or otherwise transferred by the Participant. The Participant
acknowledges and agrees to the tax withholding provisions which are set forth in
the Plan.

 

2

 

 

11.         Notices. Any notices or other communications required or permitted
to be given under this Agreement shall be in writing and shall be deemed to have
been sufficiently given if delivered personally or three business days after
deposit in the United States mail by Certified Mail, return receipt requested,
properly addressed and postage prepaid, if to the Bank, the Committee or the
Trustees at the Bank’s principal office address at 1226 Eastchester Drive, High
Point, North Carolina 27265; and, if to the Participant, at his last address
appearing on the books of the Bank. The Bank and the Participant may change
their address or addresses by giving written notice of such change as provided
herein. Any notice or other communication hereunder shall be deemed to have been
given on the date actually delivered or as of the third (3rd) business day
following the date mailed as set forth above, as the case may be.

 

12.         Construction Controlled by Plan. The Plan, a copy of which is
attached hereto as Annex C, is incorporated herein by reference. The Award of
Restricted Shares shall be subject to the terms and conditions of the Plan, and
the Participant hereby assumes and agrees to comply with all of the obligations
imposed upon the Participant in the Plan. This Agreement shall be construed so
as to be consistent with the Plan; and the provisions of the Plan shall be
deemed to be controlling in the event that any provision hereof should appear to
be inconsistent therewith.

 

13.         Severability. Whenever possible, each provision of this Agreement
shall be interpreted in such a manner as to be valid and enforceable under
applicable law, but if any provision of this Agreement is determined to be
unenforceable, invalid or illegal, the validity of any other provision or part
thereof shall not be affected thereby and this Agreement shall continue to be
binding on the parties hereto as if such unenforceable, invalid or illegal
provision or part thereof had not been included herein.

 

14.         Governing Law. Without regard to the principles of conflicts of
laws, the laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Agreement.

 

15.         Modification of Agreement; Waiver. This Agreement may be modified,
amended, suspended or terminated, and any terms, representations or conditions
may be waived, but only by a written instrument signed by each of the parties
hereto or their successors in interest. No waiver hereunder shall constitute a
waiver with respect to any subsequent occurrence or other transaction hereunder
or of any other provision hereof.

 

16.         Binding Effect. This Agreement shall be binding upon and shall inure
to the benefit of the parties hereto, and their respective heirs, legatees,
personal representatives, executors, and administrators, successors and assigns.

 

17.         Entire Agreement. This Agreement and the Plan constitute and embody
the entire understanding and agreement of the parties hereto and, except as
otherwise provided hereunder; there are no other agreements or understandings,
written or oral, in effect between the parties hereto relating to the matters
addressed herein.

 

18.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

 

[Remainder of page intentionally left blank]

 

3

 

 

IN WITNESS WHEREOF, the Corporation and the Bank have caused this instrument to
be executed in its corporate name by its President, or one of its Vice
Presidents, and attested by its Secretary or one of its Assistant Secretaries,
and its corporate seal to be hereto affixed, all by, authority of its Board of
Directors first duly given; and each individual party hereto has hereunto set
his hand and adopted as his seal the typewritten word “SEAL” appearing beside
his name, all done this the day and year first above written.

 

  BNC BANCORP

 

  By: /s/  W. Swope Montgomery, Jr.       Chief Executive Officer

 

ATTEST:

 

By: /s/ Drema Michael   Assistant Secretary

 

[Corporate Seal]

 

  PARTICIPANT       /s/Richard D. Callicutt, II (SEAL)

 

4

 

 



ANNEX A

 

Representations and Warranties

 

Participant represents to the Corporation that:

 

(a)          The Plan Shares were not offered or transferred to Participant by
means of any form of general solicitation or general advertising, and in
connection therewith, Participant did not: (i) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio whether
closed circuit or generally available or (ii) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising.

 

(b)          Participant has received a copy of the Plan and represents that he
is familiar with the terms and provisions thereof, and hereby accepts the Plan
Shares subject to all of the terms and provisions of the Plan except as
otherwise specifically stated in this Agreement. Participant hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee (both as defined in the Plan) upon any questions arising under the
Plan. Participant acknowledges that the Plan Shares may only be transferred or
otherwise disposed of pursuant to (i) a registration statement on Form S-8 upon
delivery of a resale prospectus to the recipient of the Plan Shares, as long as
Participant is an affiliate of the Corporation, (ii) an effective registration
statement under the Securities Act of 1933, as amended (the “Act”) or (iii)
pursuant to an exemption from registration under the Act.

 

(c)          Participant acknowledges that he must therefore hold the Plan
Shares indefinitely unless a subsequent disposition of the Plan Shares is
permitted under the terms of this Agreement.

 

(d)          Participant acknowledges that, given the restrictions on transfer
acknowledged above, he is able to bear the economic risk of holding the Plan
Shares for an indefinite period of time and can afford a complete loss of the
value of the Plan Shares.

 

(e)          Participant agrees and acknowledges that the Corporation may, if it
so desires and subject to paragraph 3 of this Agreement, permit the transfer of
the Plan Shares out of Participant’s name only when Participant’s request for
transfer is accompanied by an opinion of counsel reasonably satisfactory to the
Corporation and its counsel that neither the sale nor the proposed transfer
results in violation of the Act or any state securities or “blue sky” laws
(collectively, “Securities Laws”). Participant agrees to hold the Corporation
and its directors, officers, agents and controlling persons and their respective
heirs, representatives, successors and assigns harmless and to indemnify them
from and against all liabilities, costs and expenses incurred by them as a
result of any misrepresentation made by Participant contained herein or any sale
or distribution by Participant in violation of the Securities Laws.

 

(f)          Participant represents that the receipt of the Plan Shares by
Participant will not result in the violation by Participant of any law, statute,
rule, regulation, order, writ, injunction, judgment or decree of any court or
governmental authority to or by which Participant is bound, including, without
limitation, United States laws and other laws that may be applicable to
Participant and will not conflict with, or result in a material breach or
violation of, any of the terms or provisions of, or constitute (with due notice
or lapse of time or both) a material default under, any material lease, loan
agreement, mortgage, security agreement, trust indenture or other agreement or
instrument to which Participant is a party or by which Participant is bound or
to which Participant’s material properties or assets is subject, nor result in
the creation or imposition of any lien upon any of the material properties or
assets of Participant.

 

(g)          Participant acknowledges and agrees that this Agreement is not a
contract of employment and that nothing in this Agreement shall confer upon
Participant any right with respect to continuation of service to or employment
by the Corporation or the Bank, nor shall it interfere in any way with his right
or the Corporation’s or the Bank’s right to terminate his service to or
employment by the Corporation or the Bank at any time, with or without cause.

 

(h)          Participant acknowledges and agrees that the vesting of shares
pursuant to this Agreement is earned only through Participant’s continued
compliance with the non-compete and non-disclosure covenants contained
previously agreed to by and between the Participant and the Bank and not through
the grant of the Plan Shares hereunder.

 

(i)          Participant hereby accepts this Agreement subject to all of the
terms and provisions hereof. Participant has reviewed this Agreement in its
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Agreement.

 

(j)          Participant acknowledges that the Corporation and its counsel are
entitled to rely on the representations made above.

 

5

 

 

ANNEX B

 

BNC Omnibus Stock Option and

Long Term Incentive Plan

Beneficiary Designation Form

 

As Beneficiary to receive any shares of stock distributable on my behalf
pursuant to the BNC Bancorp Omnibus Stock Option and Long Term Incentive Plan, I
hereby designate the following:

 

    Name Address Relationship               Primary Beneficiary:                
                                                      Contingent Beneficiary:  
        (if any)                                                          

 

If more than one primary beneficiary is named, shares will be paid in equal
shares to surviving primary beneficiaries. Should the contingent beneficiaries
be eligible to receive the benefits (i.e., all primary beneficiaries are
deceased), such benefits will be paid in equal shares to such surviving
contingent beneficiaries.

 

Name of Spouse if not given above:  

 

      Witness   Participant

 

        Date  

 

6

 

 

ANNEX C

 

BNC Bancorp Omnibus Stock Option and

Long Term Incentive Plan

 

See Attached.

 

7

